CANCELLATION AGREEMENT


CANCELLATION AGREEMENT, dated May 24, 2010 (this “Agreement”), by and among,
Universal Gold Mining Corp. (formerly known as Federal Sports & Entertainment,
Inc.), a Nevada corporation (the “Company”), and Linda Farrell (the “Cancelling
Party”).


BACKGROUND


WHEREAS, the Cancelling Party is the record and beneficial owner of a total of
150,200,000 shares (the "Subject Shares") of the Company's common stock, par
value $0.001 per share;


WHEREAS, in an effort to enhance the Company’s ability to raise financing in
order to proceed with the implementation of its new business plan, and to induce
certain prospective investors to acquire securities of the Company in a proposed
private placement that is expected to close (the “Closing”) on or about May 21,
2010, the Cancelling Party desires to have cancelled and the Company desires to
cancel all of the Subject Shares in exchange for $20,000 (the "Cash
Consideration").


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


1.           Consideration. In consideration for cancellation of the Subject
Shares, the Company agrees to pay to the Cancelling Party the Cash
Consideration, along with up to $1,500 of the Cancelling Party’s legal fees
relating to this Agreement, by wire transfer of immediately available funds,
concurrently with the Closing.
 
2.           Cancellation of Subject Shares.  The Cancelling Party has delivered
to the Company for cancellation stock certificates representing the Subject
Shares along with duly executed medallion guaranteed stock powers covering the
Subject Shares (or such other documents acceptable to the Company’s transfer
agent) and hereby irrevocably instructs the Company and the Company’s transfer
agent to cancel the Subject Shares, immediately following the Closing, such that
the Subject Shares will no longer be outstanding on the stock ledger of the
Company and such that the Cancelling Party shall no longer have any interest in
the Subject Shares whatsoever.  The Company shall immediately deliver to the
Company’s transfer agent irrevocable instructions providing for the cancellation
of the Subject Shares.
 
3.           Release. For and in consideration of the covenants and promises
contained herein, the, Cancelling Party, together with her heirs, executors,
administrators, and assigns, does hereby remise, release and forever discharge
the Company, its respective directors, officers, shareholders, employees and
agents, and their respective successors and assigns, of and from all claims,
causes of action, suits and demands whatsoever which the Cancelling Party ever
had, now or may have howsoever arising out of the original grant and this
cancellation of the Subject Shares.

 

--------------------------------------------------------------------------------

 
 
4.           Representations by the Cancelling Party.
 
(a)           The Cancelling Party owns the Subject Shares, of record and
beneficially, free and clear of all liens, claims, charges, security interests,
and encumbrances of any kind whatsoever.  The Cancelling Party has sole control
over the Subject Shares or sole discretionary authority over any account in
which they are held.  Except for this Agreement, no person has any option or
right to purchase or otherwise acquire the Subject Shares, whether by contract
of sale or otherwise, nor is there a “short position” as to the Subject Shares.
 
(b)           The Cancelling Party has full right, power and authority to
execute, deliver and perform this Agreement and to carry out the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by the Cancelling Party and constitutes a valid, binding obligation of
the Cancelling Party, enforceable against it in accordance with its terms
(except as such enforceability may be limited by laws affecting creditor's
rights generally).
 
5.           Further Assurances.  Each party to this Agreement will use his or
its best efforts to take all action and to do all things necessary, proper, or
advisable in order to consummate and make effective the transactions
contemplated by this Agreement (including the execution and delivery of such
other documents and agreements as may be necessary to effectuate the
cancellation of the Subject Shares).
 
6.           Amendment and Waiver.  Any term, covenant, agreement or condition
of this Agreement may be amended, with the written consent of the Company and
the Cancelling Party, or compliance therewith may be waived (either generally or
in a particular instance and either retroactively or prospectively), by one or
more substantially concurrent written instruments signed by the Company and the
Cancelling Party.
 
7.           Survival of Agreements, Representations and Warranties, etc.  All
representations and warranties contained herein shall survive the execution and
delivery of this Agreement.
 
8.           Successors and Assigns.  This Agreement shall bind and inure to the
benefit of and be enforceable by the Company and the Cancelling Party, and their
respective successors and assigns.
 
9.           Governing Law.  This Agreement (including the validity thereof and
the rights and obligations of the parties hereunder and thereunder) and all
amendments and supplements hereof and thereof and all waivers and consents
hereunder and thereunder shall be construed in accordance with and governed by
the internal laws of the State of New York without regard to its conflict of
laws rules, except to the extent the laws of Nevada are mandatorily applicable.

 
2

--------------------------------------------------------------------------------

 

10.           Miscellaneous.  This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof.  In case any provision of
this Agreement shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.  This Agreement may be executed in any number of
counterparts and by the parties hereto on separate counterparts but all such
counterparts shall together constitute but one and the same instrument.  This
Agreement may be reproduced by any electronic, photographic, photostatic,
magnetic, microfilm, microfiche, microcard, miniature photographic, facsimile or
other similar process and the original thereof may be destroyed.  The parties
agree that any such reproduction shall, to the extent permitted by law, be as
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not the
reproduction was made in the regular course of business) and that any
enlargement, facsimile or further reproduction shall likewise be admissible in
evidence.  Facsimile execution and delivery of this Agreement is legal, valid
and binding execution and delivery for all purposes.
 
[Signature Page Follows]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 
UNIVERSAL GOLD MINING CORP.
 
By:
/s/ David Rector
Name: David Rector
Title: President and CEO
 
LINDA FARRELL
 
/s/ Linda Farrell

 
[Signature Page to Cancellation Agreement]

 

--------------------------------------------------------------------------------

 